DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 11/1/2022 has been entered. Claims 15-20 have been added. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome previous 101 rejection and claim interpretation.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 18-20 are objected to because of the following informalities:
Claim 18-20 recite “The method according to claim…” and it should be “The non-transitory computer readable product according to claim…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399.
Regarding claim 1, Matusiak discloses an information processing apparatus, comprising: 
circuitry (processor 502) configured to:
extract first data from an element constituting first content (paragraph [0051]: Abstract data is extracted from the prepared music input, step 206. The abstract data may include patterns between the components of musical notes that are extracted from the music input. Examples include scale, keys, chords, rhythm, movement patterns and harmony); and 
calculates a first feature quantity as a feature quantity of the first content (paragraph [0051]: Vertical analysis may comprise scale, key, chord, and harmony analysis of the abstract data. Horizontal analysis may comprise rhythm, movement patterns, range, movement combinations, and key and chord combinations), and 
calculates a second feature quantity as a feature quantity of the extracted first data (paragraph [0052]: Data blocks are extracted from sequences of the abstract data, step 208. A set of data blocks may be derived from the original music input piece. The blocks may be comprised of sections of the abstract data);
wherein the first feature quantity relative to the first content is a first order-variable feature quantity (paragraph [0051]: Abstract data is extracted from the prepared music input, step 206. The abstract data may include patterns between the components of musical notes that are extracted from the music input. Examples include scale, keys (order-variable), chords, rhythm, movement patterns and harmony), and 
wherein the second feature quantity relative to the first content is a first order-invariable feature quantity (paragraph [0052]: Data blocks are extracted from sequences of the abstract data, step 208. A set of data blocks may be derived from the original music input piece. The blocks may be comprised of sections of the abstract data. For example, the abstract data may comprise a key sequence and the blocks derived from the key sequence may include a portion or a subsequence of the key sequence (order-invariable)).
Matusiak discloses all the features with respect to claim 1 as outlined above. However, Matusiak fails to disclose generating a learned model comprising: a first encoder that calculates a first feature quantity as a feature quantity of the first content, and a second encoder that calculates a second feature quantity as a feature quantity. 
Noguchi discloses generating a learned model (paragraph [0024]: individually generating a model that has learned a characteristic of each piece of information for each classification of the pieces of information included in the distribution content) comprising: 
a first encoder that calculates a first feature quantity as a feature quantity of the first content, and a second encoder that calculates a second feature quantity as a feature quantity (paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 2, Matusiak as modified by Noguchi discloses the information processing apparatus according to claim 1, wherein the learned model that has a decoder that decodes data corresponding to the first content based on the first feature quantity and the second feature quantity (Noguchi’s paragraph [0069]: the first decoder D1 that generates the output information corresponding to the image from the synthesized information, and the second decoder D2 that generates the output information corresponding to the body from the synthesized information; paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 3, Matusiak as modified by Noguchi discloses the information processing apparatus according to claim 1, wherein the circuitry further receives an operation specified by a user for the first content and a designation of a range in which the operation is executed, and executes the operation on the received range (Noguchi’s paragraph [0023]: distribute a piece of distribution content corresponding to a piece of digest content selected by the user from among the pieces of distributed digest content; paragraph [0081]: the information providing device 10 calculates a weight value employed by the synthesis model SM1 from the weight model in accordance with the attribute of the user who desires to view the distribution content. The information providing device 10 may generate the digest data after setting the calculated weight value to the synthesis model SM1 included in the processing model M1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 8, Matusiak as modified by Noguchi discloses the information processing apparatus according to claim 3, wherein the circuitry further executes the operation on digital data constituting the first content as an image, and extracts the first data (Noguchi’s paragraph [0050]: the information providing device 10 extracts an image and a body included in the distribution content). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 10, Matusiak as modified by Noguchi discloses the information processing apparatus according to claim 2, wherein the circuitry further generates second content having a same format as the first content by inputting to the decoder one of:
the first feature quantity calculated by the first encoder relative to the first content and a second feature quantity calculated by the second encoder relative to a second content, or
a first feature quantity calculated by the first encoder relative to a second content and the second feature quantity calculated by the second encoder relative to the first content,
wherein the first feature quantity relative to the second content is a second order-variable feature quantity, and
wherein the second feature quantity relative to the second content is a second order-invariable feature quantity (Matusiak’s paragraph [0051]: Abstract data is extracted from the prepared music input, step 206. The abstract data may include patterns between the components of musical notes that are extracted from the music input. Examples include scale, keys (order-variable), chords, rhythm, movement patterns and harmony; paragraph [0052]: Data blocks are extracted from sequences of the abstract data, step 208. A set of data blocks may be derived from the original music input piece. The blocks may be comprised of sections of the abstract data. For example, the abstract data may comprise a key sequence and the blocks derived from the key sequence may include a portion or a subsequence of the key sequence (order-invariable); Noguchi’s paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Regarding claim 11, Matusiak as modified by Noguchi discloses the information processing apparatus according to claim 2, wherein the circuitry further generates second content having a same format as the first content by inputting to the decoder each of the first feature quantity calculated by the first encoder and the second feature quantity calculated by the second encoder (Noguchi’s paragraph [0069]: the first decoder D1 that generates the output information corresponding to the image from the synthesized information, and the second decoder D2 that generates the output information corresponding to the body from the synthesized information; paragraph [0061]: The information providing device 10 generates the processing model M1 having a structure in which the synthesized information synthesized from the pieces of characteristic information by the synthesis model SM1 is input to the first decoder D1 and the second decoder D2; paragraph [0037]: implemented by an intermediate layer and a model receiving characteristic information output by the first encoder and the second encoder having a multidimensional quantity (for example, a vector) indicating characteristics of the image and the body, and outputting information obtained by linearly combining the received characteristic information. As described later, the synthesis model may generate synthesized information obtained by applying predetermined weight to each piece of characteristic information). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak’s to use feature quantity as taught by Noguchi, to learn a characteristic of the learning data with high accuracy with limited resource.

Claim 13 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 15.
Claim 16 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 16.
Claim 17 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the medium steps of claim 18.
Claim 19 recites the functions of the apparatus recited in claim 10 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the medium steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 20.

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Eidson U.S. Patent 6167457.
Regarding claim 4, Matusiak as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Matusiak as modified by Noguchi fails to disclose performing operation processing with order invariance on the element included in the range as the operation.
Eidson discloses performing operation processing with order invariance on the element included in the range as the operation (col. 7 line 56-57: The extraction of data to be accepted is filter order independent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to process order independent as taught by Eidson, to provide flexible and dynamic system.

Regarding claim 9, Matusiak as modified by Noguchi and Eidson discloses the information processing apparatus according to claim 8, wherein the circuitry further extracts the first data by performing operation processing with order invariance on pixel information of each pixel included in a specific region of the image, as the operation (Noguchi's paragraph [0050]: The information providing device 10 inputs a pixel value of each pixel included in the extracted image to a node corresponding to the input layer of the first encoder in the processing model, and inputs a vector of each word included in the extracted body to a node corresponding to an input device of the second encoder in the processing model; Eidson’s col. 7 line 56-57: The extraction of data to be accepted is filter order independent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to process order independent as taught by Eidson, to provide flexible and dynamic system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Ichinose U.S. Patent Application 20050235085.
Regarding claim 5, Matusiak as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Matusiak as modified by Noguchi fails to disclose losing time-independent or order-independent information.
Ichinose discloses losing time-independent or order-independent information (paragraph [0018]: part of the control task that should be executed at specified intervals is correctly executed at specified intervals and thus no loss of time-dependent data occurs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to keep information as taught by Ichinose, to provide a controller capable of controlling execution of control tasks.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Yoon U.S. Patent Application 20100203491.
Regarding claim 6, Matusiak as modified by Noguchi discloses all the features with respect to claim 3 as outlined above. However, Matusiak as modified by Noguchi fails to disclose the first content as a song, and extracts the first data. 
Yoon discloses the first content as a song, and extracts the first data (paragraph [0068]: a voice extraction unit 923 for extracting the singer's voice data (lyrics) from the singer's song data; paragraph [0066]: a pitch data extraction unit 921 for extracting reference pitch information from musical pitch information contained in content data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to extract music data as taught by Yoon, to enable user to sing songs with accompaniment sounds.

Regarding claim 7, Matusiak as modified by Noguchi and Yoon discloses the information processing apparatus according to claim 6, wherein the circuitry further executes the operation of losing information on a height of a sound of sound information included in the range, and extracts the first data from the first content (Yoon’s paragraph [0068]: a voice extraction unit 923 for extracting the singer's voice data (lyrics) from the singer's song data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to extract music data as taught by Yoon, to enable user to sing songs with accompaniment sounds.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399, and further in view of Fernandez-Ruiz U.S. Patent Application 20150213515.
Regarding claim 12, Matusiak as modified by Noguchi discloses all the features with respect to claim 10 as outlined above. However, Matusiak as modified by Noguchi fails to disclose generating a plurality of the second contents in order by: fixing a value of a plurality of values, corresponding to any of a plurality of feature quantities among the combined values, and changing other values of the plurality of values, corresponding to other feature quantities in order. 
Fernandez-Ruiz discloses generating a plurality of the second contents in order by: fixing a value of a plurality of values, corresponding to any of a plurality of feature quantities among the combined values, and changing other values of the plurality of values, corresponding to other feature quantities in order (paragraph [0025]: The content stream 102 may be divided into multiple portions that are presented in a fixed sequence. For example, a video stream includes a plurality of frames, each of which is displayed based on the timing thereof as the video plays… Other content, such as reviews and comments 108 of the content stream 102 and background information 110 of the content stream 102 (order is not enforced), may also be included).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matusiak and Noguchi’s to display video frames in order as taught by Fernandez-Ruiz, to provide improved solution for online content match.

Response to Arguments

Applicant's arguments filed 11/1/2022, page 11 - 12, with respect to the rejection(s) of claim(s) 1 and 13-14 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Matusiak U.S. Patent Application 20140260914 in view of Noguchi U.S. Patent Application 20190005399, as outlined above.

Applicant argues on page 11-12 that "Campanelli and Noguchi each fail to disclose features related to extracting order-variable features and order-invariable features from content."

In reply, Matusiak discloses extracting order-variable features and order-invariable features from content (paragraph [0051]: Abstract data is extracted from the prepared music input, step 206. The abstract data may include patterns between the components of musical notes that are extracted from the music input. Examples include scale, keys (order-variable), chords, rhythm, movement patterns and harmony; paragraph [0052]: Data blocks are extracted from sequences of the abstract data, step 208. A set of data blocks may be derived from the original music input piece. The blocks may be comprised of sections of the abstract data. For example, the abstract data may comprise a key sequence and the blocks derived from the key sequence may include a portion or a subsequence of the key sequence (order-invariable)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616